TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2016



                                     NO. 03-15-00721-CV


   Jeffrey “Tre” Krueger, Individually and derivatively on behalf of CRU Energy, Inc.,
                                        Appellant

                                                v.

                                  Michael S. Torres, Appellee




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from a judgment that appellant represented was signed by the district court on

October 21, 2015. Having reviewed the record, the Court holds that appellant has not prosecuted

his appeal by failing to pay or make arrangements to pay for the clerk’s record and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.